DETAILED ACTION
	This action is in response to Applicant’s amendment filed on March 21, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (U.S. Publication No. 2019/0262142).
	Bennet et al. discloses a spinal interbody fusion cage (10), comprising: a plurality of sides, including a top, a bottom (Figure 3, 4), and at least two other sides (Figure 2 below);

    PNG
    media_image1.png
    340
    468
    media_image1.png
    Greyscale

 a first opening (18) a second opening (18), and a third opening (18); and wherein the first opening and the second opening each being configured for interfacing with fasteners (30); wherein the first opening, the second opening and the third opening extend through the cage to an interior of the cage (Figure 1, 2); wherein the first opening is positioned on one side of the plurality of sides and the second opening is positioned on a different side of the plurality of sides than the first opening (See above); and, wherein the cage is configured for interfacing with a surgical instrument (paragraph 42). 
	Regarding claim 22, the fasteners are either a screw or an anchor (Figure 1).
	Regarding claim 23, the surgical instrument is an inserter (paragraph 42).
	Regarding claim 24, the cage device further comprising a fourth opening and wherein the fourth opening is configured to couple with the surgical instrument (see below).

    PNG
    media_image2.png
    314
    333
    media_image2.png
    Greyscale


	Regarding claim 25, the interbody fusion cage is a lumbar cage implant, a cervical cage implant, or a thoracic cage implant (Paragraph 28). 
	Regarding claim 26, the cage can be used for one or more surgical approaches, including anterior, anterior-lateral, oblique, anterior to psoas, or lateral (paragraph 42).
	Regarding claim 27, the interbody fusion cage is a cervical cage implant configured to be used for a plurality of surgical approaches (Paragraph 56).
	Regarding claims 28-32, it has been established there is a third and fourth opening. Furthermore, it is the Examiners consideration that the third opening (18, what is disclosed as a fastener opening) is capable or configured to couple with a first instrument. An instrument sufficient to grasp and engage in a locking manner with the opening is all that is required. In the same regard, the fourth opening is also configured to couple with an instrument which can be the same as the first instrument or a different second instrument. Since the instruments are only functionally claimed, it is only required to show that the elements are capable of use with an insertion type instrument. Claims 28-32 further state that the third and fourth openings configured for coupling with 
	Regarding claims 33, 34 there is further disclosed a fifth opening (see below) and the considerations for use of the device are the same as described above. 


    PNG
    media_image3.png
    227
    298
    media_image3.png
    Greyscale

	Regarding claim 35, Bennett et al. discloses a surgical method for installation of a cage comprising a plurality of sides, including a top, a bottom (figure 3, 4), and at least two other sides (see figure above on page 3); wherein the cage comprises a first opening (18), a second opening (18), and a third opening (18); and wherein the first opening and the second opening are each configured for interfacing with fasteners (30); wherein the third opening extends through the cage to an interior of the cage (third hole 18 goes through to the interior of the cage); wherein the first opening is positioned on one side of the plurality of sides and the second opening is positioned on a different side of the plurality of sides than the first opening (see figure above on page 3); and, wherein the cage is configured for interfacing with an instrument for spinal fusion 
	Regarding claim 36, the cage is a lumbar cage implant, a cervical cage implant, or a thoracic cage implant (paragraph 28). 
	Regarding claim 37, the cage can be used for one or more surgical approaches, including: anterior, anterior-lateral, oblique, anterior to psoas or lateral (paragraph 42). 
	Regarding claim 38, the interbody cage is a cervical cage implant wherein the cage can be used for one or more surgical approaches including; anterior, anterior-lateral, oblique, lateral to esophagus, lateral to trachea, or lateral (paragraph 56). 
  	Regarding claim 39, Bennett discloses a spinal interbody fusion cage, comprising: six sides, including: a top, a bottom, and at least two other sides (see below, each arrow denotes one side and the top and bottom are also sides, thus totaling 7 sides);

    PNG
    media_image4.png
    595
    551
    media_image4.png
    Greyscale


	Regarding claim 40, the cage is configured to couple with a first instrument to allow at least an anterior surgical approach and with the first instrument or another instrument to allow for an anterior psoas surgical approach to the spine (as stated above, multiple approaches are contemplated and thus the cage is configured for an anterior to psoas approach). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775